Citation Nr: 1548905	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a hearing loss disability

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral knee condition.

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to service connection for a back condition. 

8.  Entitlement to service connection for a bilateral foot condition.

9.  Entitlement to service connection for a bilateral hip condition.

10.  Entitlement to service connection for a peripheral nerve condition to include as due to herbicide exposure.

11.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1958 to October 1960, March 1965 to June 1969 with service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2014.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a peripheral nerve condition, skin condition, and conditions of the back, neck, bilateral feet, knees and hips addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for hearing loss disability in the January 1970 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The evidence received since the last final denial of service connection for a bilateral knee disability in the January 1970 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss disability as a result of service.

4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of service.


CONCLUSIONS OF LAW 

1.  Evidence received since the January 1970 rating decision in relation to the Veteran's claim for entitlement to service connection for a hearing loss disability is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the January 1970 rating decision in relation to the Veteran's claim for entitlement to service connection for a bilateral knee condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).

4.  Resolving doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126; 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the claims to reopen and claims of entitlement to service connection for bilateral hearing loss disability and tinnitus by the claimant below and remanding the remaining claims, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Bilateral hearing loss and knee conditions

The Appellant originally filed his claim for service connection for bilateral hearing loss and knee conditions on a VA Form 21-526 received in July 1969; the RO denied his claim in a January 1970 rating decision which was denied by stating "injury, both knees....and defective hearing claimed by the veteran not shown by the evidence of record."  Essentially, there was no nexus between the conditions and service.  The Veteran did not express a disagreement with the decision and it became final. 

The Veteran submitted a new claim for bilateral hearing loss and knee conditions on a VA form 21-526 received July 10, 2012 and the RO denied the claims in an October 2013 rating decision.  The pertinent evidence submitted since the January 1970 rating decision includes a private audiological evaluation indicating a positive relationship between the Veteran's military service and his bilateral hearing loss dated March 27, 2015 and lay statements from the Veteran during his 2014 Board hearing describing his knee injuries in detail.  Although the Veteran originally asserted service connection for a bilateral knee condition as due to parachuting while on active duty, the Veteran described a subsequent injury which occurred while serving in the Reserves in 1986.  He reported that he completed a jump refresher course and through one particular jump he was injured.  On this jump, he was provided the wrong type of parachute and he went down so hard that he had compression fractures of both heels as diagnosed by a family physician who had since died.  The private evaluation and lay statements are new in that it was not previously of record.  Furthermore, they are material as it suggests a link between the Veteran's bilateral hearing loss, knee (musculoskeletal) condition and service.  Consequently, the claims of entitlement to service connection for bilateral hearing loss and knee conditions are reopened.

Hearing loss disability and tinnitus

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has bilateral hearing loss disability and tinnitus that is attributable to significant noise exposure during both active duty and Reserve service.   Specifically, he asserts exposure to weapons fire and explosives while leading an infantry company while in Vietnam combat.  Prior to Vietnam, he was in a Special Forces Group where he was exposed to jet engine noise from C-123s and C-130s while practicing jumps.  See 2014 Board hearing transcript, pgs. 4-6.

The Veteran's military occupational specialty (MOS) was a Special Forces officer.  The Veteran's education and training included courses of Special Forces officer, airborne, jumpmaster.  The Veteran is in receipt of multiple decorations including a Purple Heart, Bronze star and senior parachutist badge.  See DD-214 from June 1966 to June 1969 and award of the Bronze Star Medal dated October 14, 1968.  The Purple Heart and Bronze star denotes participation in combat.  As such, the Veteran's assertions of an event regarding the in-service noise exposure during combat are presumed.  38 C.F.R. § 1154(b); Collette v. Brown, 82 F.2d 389 (Fed. Cir. 1996).  Therefore, the Board finds the Veteran was exposed to significant noise in-service.  

The July 2013 VA examiner diagnosed the Veteran with a bilateral hearing loss disability and tinnitus.  38 C.F.R. § 3.385.  Therefore, the remaining question is whether there is a nexus between the Veteran's current hearing loss, tinnitus and active duty service.  

The record contains both positive and negative evidence regarding the etiology of the Veteran's current hearing loss disability and tinnitus.  Service treatment records do not indicate any complaints or diagnosis of bilateral hearing loss or tinnitus.  The July 2013 VA examiner provided a negative nexus opinion between bilateral hearing loss, tinnitus and service.  However, the negative opinion regarding tinnitus was based in part on the Veteran being "uncertain" when his tinnitus onset, though he had indicated on several claims that the onset date was in-service and later clarified it onset in-service during his 2014 Board hearing.  See e.g., July 1969 and July 2012 VA Form 21-526 claims, indicating the onset date of 1968-1969 respectively.   A private audiologist in March 2015 provided a positive nexus opinion between hearing loss disability and service based on the Veteran's history of noise exposure during service and an opinion regarding tinnitus was not provided.  Although the Veteran is not competent to provide opinions regarding the etiology of his hearing loss disability or tinnitus, he provided competent lay statements describing his noise exposure and the onset and continuity of symptoms of his decreased hearing and a "steady hiss" in his ears since service.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability and tinnitus was caused by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's bilateral hearing loss and tinnitus.


ORDER

The previously denied claim of entitlement to service connection for bilateral hearing loss is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for a bilateral knee condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for a peripheral nerve condition, a skin condition, back, neck, and bilateral foot, knee  and hip conditions.  

Peripheral nerve and skin condition

The Veteran asserts entitlement to service connection for peripheral nerve condition and a skin condition to include as due to exposure to herbicides while in Vietnam.  The Veteran has a current diagnosis of a peripheral nerve condition and onychomycosis.  See August 2013 VA peripheral neuropathy examination.  The Veteran's DD-214 confirms service in the Republic of Vietnam. Therefore, exposure to herbicides is conceded.   

The Veteran has not been afforded a VA examination to address his diagnosed skin condition and the August 2013 peripheral nerve examination did not include a nexus opinion regarding the etiology of the condition.  As such, a VA skin examination addressing the etiology of the Veteran's skin condition and a VA medical opinion addressing the etiology of peripheral nerve condition must be provided on Remand.

Back, neck, bilateral foot, knee, and hip conditions

The Veteran asserts entitlement to back, neck, bilateral foot, knee and hip conditions as due to his duties as a parachute jumper during active duty and/or during a 1986 training course while on active duty for training (ACDUTRA).  Essentially, he contends that the stress on his musculoskeletal system, over the course of his military career, caused him to develop back, neck, bilateral foot, knee and hip conditions.  The Veteran also described one specific jump done with his son (also in the military) from 1986, where he was provided the wrong parachute which led to him hitting the ground at about 40 miles per hour.  This caused compression fractures in both of his heels and the ground actually split the soles from his boots.  He read a letter written by his son out loud which recounted the jump and subsequent injury.  His family physician that diagnosed and treated him for the fractures had since died.   

The Veteran's MOS, as noted above, supports a finding that the Veteran performed multiple parachute jumps while on active duty and military personnel records confirm that the Veteran received a certificate for jump refresher training in June 1986.  Treatment records indicate the Veteran has been treated/complained of several musculoskeletal problems, including degenerative changes in his neck and complaints of pain in his knee, hip and sciatic pain; however, the record does not reflect whether he has a current diagnosis for many of the claimed conditions and, if so, whether such diagnosis are related to service.  See VA Emergency Care and Treatment Record dated and April 21, 1992 (cervical spine x-ray indicating degenerative changes with osteophyte formation, especially at the level C6-7) and private treatment record from May 9, 2011 (complaints of knee, hip and sciatic pain).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from the August 2013 Philadelphia VAMC and beyond.

2.  Forward the Veteran's claims folder to an appropriate examiner for review of the file to obtain an opinion as to whether the Veteran's peripheral neuropathy is related to service to include as due to herbicide exposure.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The physician should provide an opinion as to whether the Veteran's peripheral neuropathy at least as likely as not (50 percent probability or greater) arose during service, within one year of service, or is otherwise related to service to include as due to herbicide exposure.  The rationale for the opinion expressed should be provided.

3.  Arrange for the Veteran to undergo a VA examination in order to assist in determining the current nature and etiology of onychomycosis or any currently diagnosed skin condition.  The examiner should note all reported symptoms related to the Veteran's claimed conditions.   For any skin condition including onychomycosis, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service including as due to herbicide exposure.

4.  Arrange for the Veteran to undergo a VA musculoskeletal examination to assist in determining the current nature and etiology of any currently diagnosed back, neck, bilateral knee, foot or hip condition. The examiner should be requested to:

 a) Identify by diagnosis any musculoskeletal condition(s) of the back, neck, knees, feet or hips shown, and;

 b) Render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any of the claimed conditions are related to service or to injuries sustained while parachuting during ACDUTRA. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

5.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICAHEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


